[Cite as State ex rel. Jones v. Cook, 2014-Ohio-4735.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio, ex rel. Denzell D. Jones                  Court of Appeals No. L-14-1202

        Petitioner

v.

Lucas County Court of Common Pleas
Gary G. Cook                                             DECISION AND JUDGMENT

        Respondent                                       Decided: October 21, 2014

                                                   *****

        Denzell D. Jones, pro se.

                                                   *****

        SINGER, J.

        {¶ 1} On September 23, 2014, petitioner, Denzell D. Jones, filed an expedited

petition for a writ of mandamus against respondent, Judge Gary G. Cook, to compel

respondent to vacate “judgment order and face sanctions” in the foreclosure action, Wells

Fargo Bank, N.A. v. Jones, Lucas C.P. No. CI0200907150. Petitioner seeks to have
respondent disqualified and all of respondent’s judgments or rulings nullified based on

alleged rule-making, due process violations and judicial canon violations.

       {¶ 2} Petitioner has requested relief in mandamus. A writ of mandamus is an

extraordinary writ and is only available when the court finds “that the relator has a clear

legal right to the relief prayed for, that the respondent is under a clear legal duty to

perform the requested act, and that relator has no plain and adequate remedy at law.”

State ex rel. Middletown Bd. of Edn. v. Butler Cty. Budget Comm., 31 Ohio St.3d 251,

253, 510 N.E.2d 383 (1987), quoting State ex rel. Westchester Estates, Inc. v. Bacon, 61

Ohio St.2d 42, 399 N.E.2d 81 (1980), paragraph one of the syllabus. Moreover, if a

relator had an adequate remedy, whether or not it was used, relief in mandamus is

precluded. State ex rel. Smith v. Fuerst, 8th Dist. Cuyahoga No. 86118, 2005-Ohio-3829,

¶ 4. Furthermore, mandamus is not a substitute for appeal, nor may it be used to control

judicial discretion or to correct errors and procedural irregularities in a case. Id.

       {¶ 3} Here, the docket of the foreclosure action reveals respondent entered

judgment for Wells Fargo Bank, N.A. on August 26, 2011. On August 29, 2011,

petitioner filed a motion to void judgment entry; respondent subsequently denied this

motion. On October 7, 2011, petitioner filed an appeal with this court; the appeal was

dismissed as untimely. See Wells Fargo Bank, N.A. v. Jones, 6th Dist. Lucas No.

L-11-1247 (Nov. 16, 2011). Thereafter, petitioner filed numerous pleadings and motions

in the trial court seeking to set aside or void respondent’s August 26, 2011 judgment. All

of these pleadings and motions were denied by respondent. Petitioner had a plain and




2.
adequate remedy at law, by way of appeal, and is therefore not entitled to a writ of

mandamus.

       {¶ 4} Accordingly, we dismiss this expedited petition for a writ of mandamus.

Costs assessed against petitioner. The clerk is directed to serve upon all parties a copy of

this decision in a matter prescribed by Civ.R. 5(B).


                                                                               Writ denied.




Arlene Singer, J.                               _______________________________
                                                            JUDGE
Stephen A. Yarbrough, P.J.
                                                _______________________________
James D. Jensen, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




3.